Thomas Hill plaint. conta William Obbinson Defendt in an action of the case for refuseing to pay him the sd Hill the Summe of ten pounds in money due for one halfe yeares Rent due by lease, the. 29th of Septemb1 last past as will appeare by Lease under the hand & Seale of sd Wm Obbinson, being greatly to the damage of the plaint, and all other due damages. . . . The Iury . . . found for the Defendt costs of Court: The plaint, appealed from this Iudgemt unto the next Court of Assistants & put in Security to prosecute the same to Effect.
[ William Obison, in 1676, took a seven-year lease of Thomas Hill’s tanyard, orchard, bark-grinding mill, and half his house, in the western end of Boston (lease in S. F. 1908.8) at a yearly rent of 20i, and established a tanning business there. It might be conjectured from our previous acquaintance with the Obisons, especially the goodwife (see case of Gilbert v. Obison, session of 31 October, 1676, above, p. 738), that the Hills would find them unpleasant neighbors; and such turned out to be the case. Hill appears to be identical with the man of that name who was involved in the previous case in the róle of town scavenger. He refused to keep the bark mill and Obison’s end of the house in proper repair, according to several depositions (S. F. 1908.13, 20, 23), so that the bark mill, an essential part of the tanning plant, would not work. Hence Obison stopped paying the rent, and his goodwife performed her usual part of placing accent and emphasis on her mate’s slower movements:
S. F. 1908.17
The Deposition of Francis Ball aged about Fifty five yeares testifieth that this deponant being at Thomas Hills house to fetch away hides to tan for sd Hill, Willm Obbinsons wife came out of the house and Set a Lock upon the gate and *1095hindred us from loading a Cart that then was there for that purpose, Thomas Hill asked why Shee did so, Shee made answer that Tho: Hill had no way there and should not go that way whereupon Thomas Hill tooke off the sd Lock & gave it her and carried away the hides that way, whereupon the sd woman tooke a naked knife & ran at sd Hill severall times indeavouring to stab sd Hill saying Shee would bee the death of sd Hill and after that Shee tooke up Stones and threw at sd Hill and hit sd Hill in his Neck almost hit him down and then Shee ran away and farther Saith not
Sworn in Court. 27° april : 1680. attests J: Addington Cler.
That this picturesque manner of paying the rent was not an article in the indictment, suggests that the Hills gave as good as they got. Hill appealed to the Court of Assistants (S. F. 1908.3), and Obison answered (S. F. 1908.5) in a manner of which this preamble is sufficient indication:
William Obbinsons answer to Thomas Hills reasons of Apeall is as followeth
Jmpr And first the defendant saith that he finds so little of Law or reason in the paper he calls the reasons of his appeall such a long preface to it and so much tatollege: impertinences and dirt cast upon the former Jurie that he cares not to meddle with it but chuseth rather with the favour of this Honoured Court and Gentile men of the Jurie to say something as near as he can to the merrit of the case in wordes of truth and with what brevity he may
He further accused Hill of hindering his access to the common well, and letting his horse into the street, from which “it did evidently apear that his design was to destroy the defendant and ruinate him to all intents and purposes.”
What Obison called the “Gentile men of the Jurie” rendered a confused verdict (Records of Court of Assistants, i. 151):
The Jury brought in their virdict they found a speciall virdict: If the lessor not performing his part of the Couenant doth disobleige the lessee from his part of the Couenant then wee finde for the deffendant Confirmation of the former Judgement of the former Court & Costs of Courts If not wee finde for the plaintiffe tenn pounds in money & Costs of Courts the Court Resolues this question on the negative that the lessors non-performance of the Couenant doth not disobleige the lesse & determins for the . . . plaintiff that the deffendant pay the plaintiff tenn pounds money & Costs of Courts three pounds fower shillings & eight pence.
After which the parties started all over again, at the April session, 1680, for which see S. F. 1908.4-21, and Records of Court of Assistants, i. 161, 180. One document from the review (S. F. 1908.23) may be quoted for a curious word. Peter Aspinwall testified as to
the trouble and charge which sd Obbinson was at in removeing fourteen tan pits, his Stoeke of Barke, and about twenty five dicker of Leather with the loss of all his Liquor or barke ouse, and do apprehend according to the best of our Judgem*3 that the loss hee Sustained thereby could be no less then twenty pounds in money.”]